Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawakami et al. (US 2021/0061412, hereinafter referred to as “Kawakami”).

Regarding claim 11, Kawakami teaches a bicycle component, comprising: a wireless communication unit, configured to receive an identification code of another bicycle component through a communication connection from a portable device and to perform a communication connection with the identification code [0096 – pairing gear changing device 20 to control apparatus 40; 0113 – 0117 – during pairing, device ID are exchanged], wherein the another bicycle component and the portable device are different units (figure 5: 0091 – the second controller 42A (of additional control apparatus 42) is configured to store INF2; 0102 – the first controller 40A (of the control apparatus 40) is configured to recognize signals including the INF2 as signals transmitted from the second controller 42A via the electric cable 44).

Regarding claim 13, Kawakami teaches a bicycle component (figure 4: control apparatus 40), comprising: a wireless communication unit (figure 4: WC1), configured to be in communication with a first unit and a second unit that is different from the first unit (figure 5: 0091 – the second controller 42A (of additional control apparatus 42) is configured to store INF2; 0102 – the first controller 40A (of the control apparatus 40) is configured to recognize signals including the INF2 as signals transmitted from the second controller 42A via the electric cable 44), wherein the wireless communication unit is configured to receive an identification code of another bicycle component through a communication connection from the first unit to use the identification code as an identification information required for performing another communication connection [0096 – pairing gear changing device 20 to control apparatus 40; 0113 – 0117 – during pairing, device ID are exchanged].

Regarding claim 14, Kawakami teaches a bicycle component (figure 4: control apparatus 40), comprising: a wireless communication unit (figure 4: WC1), configured to be paired with a first unit, wherein the wireless communication unit is configured to send out a paired identification code to a portable device that is different from the first unit through a communication connection [figure 5: 0091 – the second controller 42A (of additional control apparatus 42) is configured to store INF2; 0102 – the first controller 40A (of the control apparatus 40) is configured to recognize signals including the INF2 as signals transmitted from the second controller 42A via the electric cable 44; 0096 – pairing gear changing device 20 to control apparatus 40; 0113 – 0117 – during pairing, device ID are exchanged].

Regarding claim 15, Kawakami teaches a portable device (note, figure 1, for example, all parts are wireless and portable), comprising: an identification code acquisition part, configured to obtain a paired identification code of a first component through a communication connection [0096 – receiving pairing inputs]; and an identification code transmission part, configured to send the paired identification code of the first component to a second component through a communication connection [0096 – pairing gear changing device 20 to control apparatus 40; 0113 – 0117 – during pairing, device ID are exchanged]; wherein the portable device, the first component, and the second component are three different components (figure 5: 0091 – the second controller 42A (of additional control apparatus 42) is configured to store INF2; 0102 – the first controller 40A (of the control apparatus 40) is configured to recognize signals including the INF2 as signals transmitted from the second controller 42A via the electric cable 44).

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The prior art of record does not teach receiving identification code through a portable device so as to use the identification code to replace a communication connection of another bicycle component. 

Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Kawakami does not disclose, suggest or teach the feature of “the another bicycle component and the portable device are different units,” as amended, the PTO respectfully disagrees and submits that Kawakami does teach this feature. 
The claims, as amended, merely recites that the components are different, but does not further disclose how they are different. 
As pointed out by Applicant, figure 5, as well as paragraphs 0091 and 0102 of Kawakami teaches control apparatus 40 receiving information from control apparatus 42. Both control apparatus 40 and 42 have their own components inside the apparatus (i.e. control apparatus 40 has components 40A-40W, SW11-SW31 and WC1 and control apparatus 42 has components 42A-42W, SW32 and WC2). Note that control apparatus has SW11,12 and 31 while control apparatus 42 only has SW32. This alone clearly illustrate that the control apparatus 40 and 42 are not the same as argued. 
Applicant argues that the fact that the control apparatus 40 receives the second information INF2 relating to the additional control apparatus through a connection with the SAME additional control apparatus 42. In response, it is submitted that just because the same information is received, does not necessarily make the apparatus the same as pointed out by the difference between control apparatus 40 and 42.
Therefore, it is submitted that Kawakami teaches the claims, as presently amended and the claim rejection is sustained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442